               Case 2:20-cr-00267-ODW Document 35 Filed 01/27/21 Page 1 of 6 Page ID #:134

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 20-00267-ODW

 Defendant           Taiga Hasegawa                                          Social Security No. N         O   N   E
 akas:                                                                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.      Jan.    27   2021

  COUNSEL                                                           Michael L Brown , II , DFPD
                                                                            (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1: 21:841(a)(1),(b)(1)(B)(ii) POSSESSION WITH INTENT TO DISTRIBUTE COCAINE
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

                     24 months on Count 1 of the Indictment.

 It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than
$25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established an
inability to pay any fine.


Upon release from imprisonment, the defendant shall be placed on supervised release for a term of two years
under the following terms and conditions:


      1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
Services Office and Second Amended General Order 20-04.

2. The defendant shall not commit any violation of local, state, or federal law or ordinance.

3. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to
one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to
exceed eight tests per month, as directed by the Probation Officer.

4. During the period of community supervision, the defendant shall pay the special assessment in accordance
with this judgment's orders pertaining to such payment.
CR-104 (wpd 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
               Case 2:20-cr-00267-ODW Document 35 Filed 01/27/21 Page 2 of 6 Page ID #:135

 USA vs.     Taiga Hasegawa                                  Docket No.:   CR 20-00267-ODW



5. The defendant shall comply with the immigration rules and regulations of the United States, and if deported
from this country, either voluntarily or involuntarily, not reenter the United States illegally. The defendant is
not required to report to the Probation & Pretrial Services Office while residing outside of the United States;
however, within 72 hours of release from any custody or any reentry to the United States during the period of
Court-ordered supervision, the defendant shall report for instructions to the United States Probation Office
located at: the 300 N. Los Angeles Street, Suite 1300, Los Angeles, CA 90012-3323

6. The defendant shall cooperate in the collection of a DNA sample from himself.


The Court grants governments request to dismiss the remaining count.


Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than necessary,
to comply with the purposes set forth in paragraph (2) of this subsection. The Court, in determining the
particular sentence to be imposed, shall consider --
1. The nature and circumstances of the offense and the history and characteristics of the defendant;
2. The need for the sentence imposed -- a. To reflect the seriousness of the offense; to promote respect for the
law, and to provide just punishment for the offense;
b. To afford adequate deterrence to future criminal conduct;
c. To protect the public from further crimes of the defendant; and
d. To provide the defendant with needed correctional treatment in the most effective manner.

3. The kinds of sentences available;
4. The guideline sentencing range;
5.The need to avoid unwarranted sentence disparities among defendants with similar records who have been
found guilty of similar conduct.




CR-104 (wpd 12/20)                   JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2
               Case 2:20-cr-00267-ODW Document 35 Filed 01/27/21 Page 3 of 6 Page ID #:136

 USA vs.     Taiga Hasegawa                                                               Docket No.:      CR 20-00267-ODW


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.



            January 27, 2021
            Date                                                               U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.

                                                                               Clerk, U.S. District Court



            January 27, 2021                                         By        Sheila English /s/
            Filed Date                                                         Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                       STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                        While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local               9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                             in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal                   convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                  officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                         the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                       that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by                 rehabilitation;
       the court or probation officer;                                              10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                       purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                   controlled substance, or any paraphernalia related to such substances,
       officer;                                                                           except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation          11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment                  arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;                 12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation                  destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before        13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                      enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;                    permission of the court;
 7.    The defendant must permit the probation officer to contact him or            14.   The defendant must follow the instructions of the probation officer to
       her at any time at home or elsewhere and must permit confiscation                  implement the orders of the court, afford adequate deterrence from
       of any contraband prohibited by law or the terms of supervision and                criminal conduct, protect the public from further crimes of the
       observed in plain view by the probation officer;                                   defendant; and provide the defendant with needed educational or
 8.    The defendant must work at a lawful occupation unless excused by                   vocational training, medical care, or other correctional treatment in the
       the probation officer for schooling, training, or other acceptable                 most effective manner.
       reasons and must notify the probation officer at least ten days
       before any change in employment or within 72 hours of an
       unanticipated change;




CR-104 (wpd 12/20)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                   Page 3
               Case 2:20-cr-00267-ODW Document 35 Filed 01/27/21 Page 4 of 6 Page ID #:137

 USA vs.     Taiga Hasegawa                                           Docket No.:   CR 20-00267-ODW


             The defendant must also comply with the following special conditions (set forth below).

       STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
 SANCTIONS

         The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest
 or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18
 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g).
 Interest and penalties pertaining to restitution, however, are not applicable for offenses completed before April 24,
 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money order made
 payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and
 number. Payments must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the
 defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the
 defendant’s mailing address or residence address until all fines, restitution, costs, and special assessments are paid in
 full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any
 material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
 restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the government or
 the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or
 restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before
 the United
                          States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

        CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                      SANCTIONS

         As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed
 release authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing
 their disclosure and (3) an accurate financial statement, with supporting documentation as to all assets, income and
 expenses of the defendant. In addition, the defendant must not apply for any loan or open any line of credit without
 prior approval of the Probation Officer.
CR-104 (wpd 12/20)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                         Page 4
               Case 2:20-cr-00267-ODW Document 35 Filed 01/27/21 Page 5 of 6 Page ID #:138




                                                         RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined
 on
 Defendant delivered on                                                     to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
    Commitment.
                                                          United States Marshal


                                                    By
            Date                                          Deputy Marshal



                                                     CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file
 in my office, and in my legal custody.
                                                          Clerk, U.S. District Court


                                                    By
            Filed Date                                    Deputy Clerk




                                    FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision,
(2) extend the term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of
them.


         (Signed)
                Defendant                                             Date


CR-104 (wpd 12/20)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                           Page 5
               Case 2:20-cr-00267-ODW Document 35 Filed 01/27/21 Page 6 of 6 Page ID #:139
 USA vs.     Taiga Hasegawa                                       Docket No.:   CR 20-00267-ODW




                     U. S. Probation Officer/Designated Witness             Date




CR-104 (wpd 12/20)                          JUDGMENT & PROBATION/COMMITMENT ORDER                 Page 6
